DEITS, P. J.
Petitioners seek review of LUBA’s memorandum decision, issued pursuant to ORS 197.835(16), affirming Clackamas County’s approval of a farm dwelling. Petitioners appear pro sese. Neither the county nor the applicants have appeared. We affirm.
As we discussed in Petrie v. City of Lake Oswego, 139 Or App 8, 911 P2d 346 (1996), the memorandum decision format for LUBA’s decisions, authorized by ORS 197.835(16), may sometimes present impediments to our meaningful review of LUBA’s decisions. As we noted in Petrie, there may be cases where it will be necessary to remand such decisions to LUBA.
The basic rule, in this context as in others, is that it is the job of the appealing party to demonstrate error. However, that rule may have to be applied flexibly in our review of memorandum decisions, because the form of the decision might sometimes affect the party’s ability to make the necessary demonstration. In this case, we have had considerable difficulty fully understanding petitioners’ arguments. In view of the absence of a more extensive written decision by LUBA, and the lack of clarity in the arguments presented, it would have been helpful to us for respondent to have appeared. On balance, however, we conclude that the difficulties with petitioners’ arguments are not due to the brevity of LUBA’s opinion or the absence of a responsive appearance. The problem here is that petitioners simply have not made a presentation that adequately articulates a colorable basis for reversal or remand. Petitioners’ failure to make that demonstration is not due to any obstacle placed in their path by the form of LUBA’s decision.
Affirmed.